 



Exhibit 10.10
AMENDED AND RESTATED EXECUTIVE SALARY
CONTINUATION AGREEMENT
     THIS AGREEMENT, made and entered into this 19th day of January, 2007, by
and between Mountain National Bank, a bank organized and existing under the laws
of the United States of America (hereinafter referred to as the “Bank”), and
Michael L. Brown, an Executive of the Bank (hereinafter referred to as the
“Executive”).
     WHEREAS, the Bank and the Executive are parties to an Executive Salary
Continuation Agreement dated the 25th day of March, 2003 that provides for the
payment of certain benefits. This Amended and Restated Executive Salary
Continuation Agreement shall bring the Executive Salary Continuation Agreement
dated March 25, 2003, into compliance with Internal Revenue Code §409A enacted
on October 22, 2004. The benefits provided hereunder shall amend and restate the
existing Executive Salary Continuation Agreement and the benefits provided
thereby;
     WHEREAS, the Executive has been and continues to be a valued Executive of
the Bank;
     WHEREAS, the purpose of this Agreement is to further the growth and
development of the Bank by providing the Executive with supplemental retirement
income, and thereby encourage the Executive’s productive efforts on behalf of
the Bank and the Bank’s shareholders, and to align the interests of the
Executive and those shareholders.
     WHEREAS, it is the desire of the Bank and the Executive to enter into this
Agreement under which the Bank will agree to make certain payments to the
Executive at retirement or the Executive’s Beneficiary in the event of the
Executive’s death pursuant to this Agreement;
     ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
not be construed to provide income to the participant or beneficiary under the
Internal Revenue Code of 1986, as amended (the “Code”), particularly §409A of
the Code and guidance or regulations issued thereunder, prior to actual receipt
of benefits; and

    THEREFORE, it is agreed as follows:   I.   EFFECTIVE DATE       The
Effective Date of this Agreement shall be January 1, 2007.

 



--------------------------------------------------------------------------------



 



II.   EMPLOYMENT       The Bank agrees to employ the Executive in such capacity
as the Bank may from time to time determine. The Executive will continue in the
employ of the Bank in such capacity and with such duties and responsibilities as
may be assigned to him, and with such compensation as may be determined from
time to time by the Board of Directors of the Bank.   III.   FRINGE BENEFITS    
  The benefits provided by this Agreement are granted by the Bank as a fringe
benefit to the Executive and are not part of any salary reduction plan or an
arrangement deferring a bonus or a salary increase. The Executive has no option
to take any current payment or bonus in lieu of these benefits except as set
forth hereinafter.   IV.   DEFINITIONS

  A.   Retirement Date:

      If the Executive remains in the continuous employ of the Bank, the
Executive shall retire from active employment with the Bank on the later of the
December 31st nearest the Executive’s sixty-fifth (65th) birthday or Separation
from Service.

  B.   Normal Retirement Age:

      Normal Retirement Age shall mean the date on which the Executive attains
age sixty-five (65).

  C.   Early Retirement Date:

      Early Retirement Date shall mean a retirement from employment which is
effective prior to the Normal Retirement Age stated herein, provided the
Executive has attained age sixty (62).

  D.   Plan Year:

      Any reference to “Plan Year” shall mean a calendar year from January 1st
to December 31st. In the year of implementation, the term “Plan Year” shall mean
the period from the effective date to December 31st of the year of the effective
date.

  E.   Termination of Employment:

      Termination of Employment shall mean voluntary resignation of employment
by the Executive or the Bank’s discharge of the Executive

2



--------------------------------------------------------------------------------



 



      without cause(Subparagraph IV [F]), prior to the Normal Retirement Age
(Subparagraph IV [B]).

  F.   Separation from Service:

      “Separation from Service” shall mean that the Executive has experienced a
Termination of Employment from the Bank. Where the Executive continues to
perform services for the Bank following a Termination of Employment, however,
and the facts and circumstances indicate that such services are intended by the
Bank and the Executive to be more than “insignificant” services, a Separation
from Service will not be deemed to have occurred and any amounts deferred under
this Agreement may not be paid or made available to the Executive. The
determination of whether such services are considered “insignificant” will be
based upon all facts and circumstances relating to the termination and upon any
applicable rules and regulations issued under §409A of the Code. Military leave,
sick leave, or other bona fide leaves of absence are not generally considered
terminations of employment.

  G.   Discharge for Cause:

      Notwithstanding anything herein to the contrary, in the event the
Executive shall be discharged for cause at any time, all benefits provided
herein shall be forfeited. For purposes of this Agreement, “Termination for
Cause” shall include termination because of the Executive’s personal dishonesty,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation which negatively impacts the Bank (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. For purposes of this Section, the
term “willful” is defined to include any act or omission which demonstrates the
intentional or reckless disregard for the duties and responsibilities owed to
the business of the employer by Executive.

  H.   Change of Control:

      “Change of Control” shall mean a change in ownership or control of the
Bank as defined in Treasury Regulation §1.409A-3(g)(5) or any subsequently
applicable Treasury Regulation.

  I.   Disability:

      The Executive is considered disabled if the Executive: (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to

3



--------------------------------------------------------------------------------



 



      result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Bank. Medical determination of Disability may be made by either the Social
Security Administration or by the provider of an accident or health plan
covering employees of the Bank. Upon the request of the Plan Administrator, the
Executive must submit proof to the Plan Administrator of Social Security
Administration’s or the provider’s determination.

  J.   Restriction on Timing of Distribution:

      Notwithstanding any provision of this Agreement to the contrary,
distributions to the Executive may not commence earlier than six (6) months
after the date of a Separation from Service if, pursuant to §409A of the Code
and regulations and guidance promulgated thereunder, the Executive is considered
a “specified employee” under §416(i) of the Code. In the event a distribution is
delayed pursuant to this paragraph, the originally scheduled payment shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following the delay. If payments are scheduled to be made in
installments, the first six (6) months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump payment shall be delayed for six
(6) months and instead be made on the first day of the seventh month.

  K.   Beneficiary:

      The Executive shall have the right to name a Beneficiary of the Death
Benefit. The Executive shall have the right to name such Beneficiary at any time
prior to the Executive’s death and submit it to the Plan Administrator (or Plan
Administrator’s representative) on the form provided. Once received and
acknowledged by the Plan Administrator, the form shall be effective. The
Executive may change a Beneficiary designation at any time by submitting a new
form to the Plan Administrator. Any such change shall follow the same rules as
for the original Beneficiary designation and shall automatically supersede the
existing Beneficiary form on file with the Plan Administrator. If the
Beneficiary predeceases the Executive, or if the Beneficiary is a spouse and the
marriage is dissolved prior to the Executive’s death, the Beneficiary
designation shall be automatically revoked.

4



--------------------------------------------------------------------------------



 



      If the Executive dies without a valid Beneficiary designation on file with
the Plan Administrator, the Executive’s surviving spouse, if any, shall become
the designated Beneficiary. If the Executive has no surviving spouse, death
benefits shall be paid to the personal representative of the Executive’s estate.
        If the Plan Administrator determines in its discretion that a benefit is
to be paid to a minor, to a person declared incompetent, or to a person
incapable of handling the disposition of that person’s property, the Plan
Administrator may direct distribution of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any distribution of a benefit shall be a
distribution for the account of the Executive and the Beneficiary, as the case
may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.

V.   RETIREMENT BENEFIT AND POST-RETIREMENT DEATH BENEFIT

      Upon the attainment of the Retirement Date, the Bank shall pay the
Executive an annual benefit equal to sixty percent (60%) of the Executive’s
average highest three (3) years’ base salary during the term of the Executive’s
employment with the Bank. Said benefit shall be paid in equal monthly
installments (l/12th of the annual benefit) until the Executive’s death at which
time the benefits provided hereunder shall cease. Said payment shall be made the
first day of the month following the date of such retirement.

VI.   DEATH BENEFIT PRIOR TO RETIREMENT

      In the event the Executive should die while actively employed by the Bank
at any time after the date of this Agreement but prior to the Executive
attaining the age of sixty-five (65) years, the Bank will pay the accrued
balance on the date of death, of the Executive’s accrued liability retirement
account in one (1) lump sum, the first day of the second month following the
Executive’s death, to the Beneficiary, at which time this Agreement shall
terminate. Said payment due hereunder shall be made by the first day of the
second month following the decease of the Executive.

VII.   BENEFIT ACCOUNTING/ACCRUED LIABILITY RETIREMENT ACCOUNT

      The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulator. The Bank shall establish an
accrued

5



--------------------------------------------------------------------------------



 



      liability retirement account for the Executive into which appropriate
reserves shall be accrued.

VIII.   VESTING

      Executive’s interest in the accrued liability retirement account shall be
subject to an annual vesting percentage as set forth herein below for each full
year of service with the Bank from the date of first employment with the Bank
(to a maximum of 100%)

      Total Years of Employment     with the Bank from the date   Vested
Percentage of first Employment   (to a maximum of 100%)
1-4
    0% per year
5
  50%
6-10 or more
  10% per year

IX.   DISABILITY, TERMINATION OF EMPLOYMENT, EARLY RETIREMENT, AND DEATH BENEFIT
POST TERMINATION OF EMPLOYMENT, POST DISABILITY, AND POST EARLY RETIREMENT AND
PRIOR TO COMPLETION OF ANY INSTALLMENT PAYMENTS HEREUNDER

  A.   Termination of Employment:

      In the event that the employment of the Executive shall terminate prior to
retirement, early or otherwise, as provided in Paragraph IV, for reasons other
than disability, by the Executive’s voluntary action, or by the Executive’s
discharge by the Bank without cause, then the Bank shall pay to the Executive an
amount of money equal to the accrued balance of the Executive’s liability
retirement account on the date of said termination multiplied by the Executive’s
cumulative vested percentage (Paragraph VIII). Said payment to be made in a lump
sum thirty (30) days following the Executive attaining Normal Retirement Age
(Subparagraph IV [B]).

  B.   Disability Benefit:

      In the event the Executive becomes Disabled as defined in Subparagraph IV
(I), prior to any Termination of Employment, and the Executive’s employment is
terminated because of such disability, the Executive shall be entitled to
receive one hundred percent (100%) of the Executive’s Accrued Liability
Retirement Account balance on the date of said termination due to disability.
Said payment shall commence either: (i) thirty (30) days following said
termination due to disability and shall be paid in equal monthly installments
until the Executive attains age sixty-

6



--------------------------------------------------------------------------------



 



      five (65), if the Bank’s long term disability policy does not offset for
other employer disability payments; or (ii) If the Bank’s long term disability
policy does offset for other employer disability payments, then payments shall
be in sixty (60) equal monthly installments commencing thirty (30) days
following said termination of the Bank’s long term disability policy, or when
the Executive attains age sixty-five (65), whichever event shall first occur.

  C.   Early Retirement:         In the event that the Executive shall terminate
employment, other than for cause, prior to retirement but on or subsequent to
the Executive’s Early Retirement Date (Subparagraph IV [C)] ) for reasons other
than disability, then the Bank shall pay to the Executive an amount of money
equal to the accrued balance of the Executive’s liability retirement account on
the date of said early retirement multiplied by the Executive’s cumulative
vested percentage (Paragraph VI). This compensation shall be paid in sixty
(60) monthly installments and said payment(s) shall commence thirty (30) days
following said early retirement.     D.   Death Benefit:         In the event
the Executive should die while actively employed by the Bank at any time after
the date of this Agreement but prior to the Executive attaining the age of
sixty-five (65) years, the Bank will pay the accrued balance on the date of
death, of the Executive’s accrued liability retirement account in one (1) lump
sum to the Beneficiary. Said payment due hereunder shall be made by the first
day of the second month following the decease of the Executive.

X.   CHANGE OF CONTROL

      If the Executive subsequently suffers a Termination of Employment
(voluntary or involuntary), except for cause, anytime subsequent to a Change of
Control as defined in Subparagraph IV (H), then the Executive shall receive the
benefits in Paragraph IV herein upon attaining Normal Retirement Age, as if the
Executive had been continuously employed by the Bank until the Executive’s
Normal Retirement Age.

XI.   RESTRICTIONS ON FUNDING

      The Bank shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Executive Plan. The
Executive, their beneficiary(ies), or any successor in interest shall be and
remain

7



--------------------------------------------------------------------------------



 



    simply a general creditor of the Bank in the same manner as any other
creditor having a general claim for matured and unpaid compensation.       The
Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Executive Plan or to refrain from funding the
same and to determine the extent, nature and method of such funding. Should the
Bank elect to fund this Executive Plan, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part. At no time shall any Executive be
deemed to have any lien, right, title or interest in any specific funding
investment or assets of the Bank.       If the Bank elects to invest in a life
insurance, disability or annuity policy on the life of the Executive, then the
Executive shall assist the Bank by freely submitting to a physical exam and
supplying such additional information necessary to obtain such insurance or
annuities.   XII.   MISCELLANEOUS

  A.   Alienability and Assignment Prohibition:         Neither the Executive,
nor the Executive’s surviving spouse, nor any other beneficiary(ies) under this
Executive Plan shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), nor be transferable
by operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts assignment, commutation,
hypothecation, transfer or disposal of the benefits hereunder, the Bank’s
liabilities shall forthwith cease and terminate.     B.   Binding Obligation of
the Bank and any Successor in Interest:         The Bank shall not merge or
consolidate into or with another bank or sell substantially all of its assets to
another bank, firm or person until such bank, firm or person expressly agrees,
in writing, to assume and discharge the duties and obligations of the Bank under
this Executive Plan. This Executive Plan shall be binding upon the parties
hereto, their successors, beneficiaries, heirs and personal representatives.    
C.   Amendment or Revocation:         It is agreed by and between the parties
hereto that, during the lifetime of the Executive, this Executive Plan may be
amended or revoked at any time

8



--------------------------------------------------------------------------------



 



      or times, in whole or in part, by the mutual written consent of the
Executive and the Bank. Any such amendment shall be subject to Internal Revenue
Code §409A.     D.   Gender:         Whenever in this Executive Plan words are
used in the masculine or neuter gender, they shall be read and construed as in
the masculine, feminine or neuter gender, whenever they should so apply.     E.
  Headings:         Headings and subheadings in this Executive Plan are inserted
for reference and convenience only and shall not be deemed a part of this
Executive Plan.     F.   Applicable Law:         The laws of the State of
Tennessee shall govern the validity and interpretation of this Agreement.     G.
  Partial Invalidity:         If any term, provision, covenant, or condition of
this Executive Plan is determined by an arbitrator or a court, as the case may
be, to be invalid, void, or unenforceable, such determination shall not render
any other term, provision, covenant, or condition invalid, void, or
unenforceable, and the Executive Plan shall remain in full force and effect
notwithstanding such partial invalidity.     H.   Not a Contract of Employment:
        This Agreement shall not be deemed to constitute a contract of
employment between the parties hereto, nor shall any provision hereof restrict
the right of the Bank to discharge the Executive, or restrict the right of the
Executive to terminate employment.     I.   Amend and Restate Entire Agreement:
        This Agreement shall amend the Executive Salary Continuation Agreement
dated March 25, 2003, and shall restate the entire Agreement of the parties
pertaining to this particular Executive Salary Continuation Agreement.     J.  
Tax Withholding:         The Bank shall withhold any taxes that are required to
be withheld, under §409A of the Code and regulations thereunder, from the
benefits provided

9



--------------------------------------------------------------------------------



 



      under this Agreement. The Executive acknowledges that the Bank’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies).     K.   Opportunity to Consult with Independent
Advisors:         The Executive acknowledges that he has been afforded the
opportunity to consult with independent advisors of his choosing including,
without limitation, accountants or tax advisors and counsel regarding both the
benefits granted to him under the terms of this Agreement and the: (i) terms and
conditions which may affect the Executive’s right to these benefits; and
(ii) personal tax effects of such benefits including, without limitation, the
effects of any federal or state taxes, §280G of the Code, §409A of the Code and
guidance or regulations thereunder, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Bank shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representative, agents, successor and assign to claim or
assert liability on the part of the Bank related to the matters described above
in this paragraph. The Executive further acknowledges that he has read,
understands and consents to all of the terms and conditions of this Agreement,
and that he enters into this Agreement with a full understanding of its terms
and conditions.     L.   Permissible Acceleration Provision:         Under
§409A(a)(3), a payment of deferred compensation may not be accelerated except as
provided in regulations by the Internal Revenue Code. Certain permissible
payment accelerations include payments necessary to comply with a domestic
relations order, payments necessary to comply with certain conflict of interest
rules, payments intended to pay employment taxes, and certain de minimis
payments related to the participant’s termination of the Executive’s interest in
the plan.

XIII.   ADMINISTRATIVE AND CLAIMS PROVISIONS

  A.   Plan Administrator:         The “Plan Administrator” of this Executive
Plan shall be Mountain National Bank. As Plan Administrator, the Bank shall be
responsible for

10



--------------------------------------------------------------------------------



 



      the management, control and administration of the Executive Plan. The Plan
Administrator may delegate to others certain aspects of the management and
operation responsibilities of the Executive Plan including the employment of
advisors and the delegation of ministerial duties to qualified individuals.    
B.   Claims Procedure:

  a.   Filing a Claim for Benefits:         Any insured, beneficiary, or other
individual, (“Claimant”) entitled to benefits under this Executive Plan will
file a claim request with the Plan Administrator. The Plan Administrator will,
upon written request of a Claimant, make available copies of all forms and
instructions necessary to file a claim for benefits or advise the Claimant where
such forms and instructions may be obtained. If the claim relates to disability
benefits, then the Plan Administrator shall designate a sub-committee to conduct
the initial review of the claim (and applicable references below to the Plan
Administrator shall mean such sub-committee).     b.   Denial of Claim:        
A claim for benefits under this Executive Plan will be denied if the Bank
determines that the Claimant is not entitled to receive benefits under the
Executive Plan. Notice of a denial shall be furnished the Claimant within a
reasonable period of time after receipt of the claim for benefits by the Plan
Administrator. This time period shall not exceed more than ninety (90) days
after the receipt of the properly submitted claim. In the event that the claim
for benefits pertains to disability, the Plan Administrator shall provide
written notice within forty-five (45) days. However, if the Plan Administrator
determines, in its discretion, that an extension of time for processing the
claim is required, such extension shall not exceed an additional ninety (90)
days. In the case of a claim for disability benefits, the forty-five (45) day
review period may be extended for up to -thirty (30) days if necessary due to
circumstances beyond the Plan Administrator’s control, and for an additional
thirty (30) days, if necessary. Any extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review.     c.   Content of
Notice:         The Plan Administrator shall provide written notice to every
Claimant who is denied a claim for benefits which notice shall set forth the
following:

11



--------------------------------------------------------------------------------



 



  (i.)   The specific reason or reasons for the denial;     (ii.)   Specific
reference to pertinent Executive Plan provisions on which the denial is based;  
  (iii.)   A description of any additional material or information necessary for
the Claimant to perfect the claim, and any explanation of why such material or
information is necessary; and     (iv.)   Any other information required by
applicable regulations, including with respect to disability benefits.

  d.   Review Procedure:         The purpose of the Review Procedure is to
provide a method by which a Claimant may have a reasonable opportunity to appeal
a denial of a claim to the Plan Administrator for a full and fair review. The
Claimant, or his duly authorized representative, may:

  (i.)   Request a review upon written application to the Plan Administrator
Application for review must be made within sixty (60) days of receipt of written
notice of denial of claim. If the denial of claim pertains to disability,
application for review must be made within one hundred eighty (180) days of
receipt of written notice of the denial of claim;     (ii.)   Review and copy
(free of charge) pertinent Executive Plan documents, records and other
information relevant to the Claimant’s claim for benefits;     (iii.)   Submit
issues and concerns in writing, as well as documents, records, and other
information relating to the claim.

  e.   Decision on Review:         A decision on review of a denied claim shall
be made in the following manner:

  (i.)   The Plan Administrator may, in its sole discretion, hold a hearing on
the denied claim. If the Claimant’s initial claim is for disability benefits,
any review of a denied claim shall

12



--------------------------------------------------------------------------------



 



      be made by members of the Plan Administrator other than the original
decision maker(s) and such person(s) shall not be a subordinate of the original
decision maker(s). The decision on review shall be made promptly, but generally
not later than sixty (60) days after receipt of the application for review. In
the event that the denied claim pertains to disability, such decision shall not
be made later than forty-five (45) days after receipt of the application for
review. If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial sixty (60) day period. In
no event shall the extension exceed a period of sixty (60) days from the end of
the initial period. In the event the denied claim pertains to disability,
written notice of such extension shall be furnished to the Claimant prior to the
termination of the initial forty-five (45) day period. In no event shall the
extension exceed a period of thirty (30) days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator expects to
render the determination on review.     (ii.)   The decision on review shall be
in writing and shall include specific reasons for the decision written in an
understandable manner with specific references to the pertinent Executive Plan
provisions upon which the decision is based.     (iii.)   The review will take
into account all comments, documents, records and other information submitted by
the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination. Additional
considerations shall be required in the case of a claim for disability benefits.
For example, the claim will be reviewed without deference to the initial adverse
benefits determination and, if the initial adverse benefit determination was
based in whole or in part on a medical judgment, the Plan Administrator will
consult with a health care professional with appropriate training and experience
in the field of medicine involving the medical judgment. The health care
professional who is consulted on appeal will not be the same individual who was
consulted during the initial determination or the subordinate of such
individual. If the Plan Administrator

13



--------------------------------------------------------------------------------



 



      obtained the advice of medical or vocational experts in making the initial
adverse benefits determination (regardless of whether the advice was relied
upon), the Plan Administrator will identify such experts.     (iv.)   The
decision on review will include a statement that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records or other information relevant to the Claimant’s claim for
benefits.

  f.   Exhaustion of Remedies:         A Claimant must follow the claims review
procedures under this Executive Plan and exhaust his or her administrative
remedies before taking any further action with respect to a claim for benefits.

  C.   Arbitration:         If a claimant continues to dispute the benefit
denial based upon completed performance of this Executive Plan or the meaning
and effect of the terms and conditions thereof, then the claimant may submit the
dispute to an arbitrator for final arbitration. The arbitrator shall be selected
by mutual agreement of the Bank and the claimant. The arbitrator shall operate
under any generally recognized set of arbitration rules. The parties hereto
agree that they and their heirs, personal representatives, successors and
assigns shall be bound by the decision of such arbitrator with respect to any
controversy properly submitted to it for determination.

XIV.   TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW,
RULES OR REGULATIONS       The Bank is entering into this Agreement upon the
assumption that certain existing tax laws, rules and regulations will continue
in effect in their current form. If any said assumptions should change and said
change has a detrimental effect on this Executive Plan, then the Bank reserves
the right to terminate or modify this Agreement accordingly. If this Agreement
is terminated, any payment made to the Executive shall be in accordance with the
Internal Revenue Code §409A. Upon a Change of Control, this paragraph shall
become null and void effective immediately upon said Change of Control.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully
read this Agreement and executed the original thereof on the first date set
forth hereinabove, and that, upon execution, each has received a conforming
copy.

                              MOUNTAIN NATIONAL BANK             Sevierville,
Tennessee    
 
                   
/s/ Beverly J. Bosch
      By:   /s/ Dwight B. Grizzell   CEO                      
Witness
          (Bank Officer other than Insured)   Title    
 
                    /s/ Suzanne E. Lambert       /s/ Michael L. Brown          
       
Witness
      Michael L. Brown        

15